EXHIBIT 10.2

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT AND WAIVER

 

THIS FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT AND WAIVER (this
“Amendment”), dated as of March 15, 2006, is entered into between GB RETAIL
FUNDING, LLC (“Lender”), on the one hand, and GARDENBURGER, INC., an Oregon
corporation (“Borrower”), on the other.

 

RECITALS

 

A.                                   The Borrower and the Lender are parties to
a Credit and Security Agreement dated as of November 22, 2005 (as amended,
supplemented, restated and modified from time to time, the “Credit Agreement”).
Capitalized terms used in these recitals have the meanings given to them in the
Credit Agreement unless otherwise specified.

 

B.                                     The following Events of Default have
occurred and are continuing under the Credit Agreement: (a) an Event of Default
due to the resignation of James W. Linford from the position of Chief Operating
Officer of the Borrower, which resignation constitutes a Change of Control under
the Credit Agreement in violation of Section 7.1(c) thereof, and (b) an Event of
Default due to the Borrower’s failure to achieve, when measured for the test
period beginning December 31, 2005 through February 24, 2006, the minimum Net
Cash Flow required by Section 6.2(b) of the Credit Agreement in violation of
Section 7.1(b) thereof (collectively, the “Known Existing Defaults”).

 

C.                                     The Borrower has requested that the
Lender waive the Known Existing Defaults and amend the Credit Agreement on the
terms and conditions set forth herein.

 

D.                                    The Borrower is entering into this
Amendment with the understanding and agreement that, except as specifically
provided herein, none of the Lender’s rights or remedies as set forth in the
Credit Agreement is being waived or modified by the terms of this Amendment.

 

AMENDMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                       Defined Terms. Capitalized terms used
in this Amendment which are defined in the Credit Agreement shall have the same
meanings as defined therein, unless otherwise defined herein.

 

2.                                       Amendment to Credit Agreement.

 

(a)                                  Section 6.2(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

--------------------------------------------------------------------------------


 

“(b)                           Minimum Net Cash Flow. The Borrower will achieve,
for the test periods set forth below, Net Cash Flow in an amount not less than
the amount set forth below:

 

Test Period

 

Minimum Net Cash Flow

 

10/01/05 through 12/02/05

 

$

(900,000

)

10/29/05 through 12/30/05

 

$

(600,000

)

12/03/05 through 01/27/06

 

$

(1,800,000

)

12/31/05 through 02/24/06

 

$

200,000

 

01/28/06 through 03/31/06

 

$

(742,000

)

02/25/06 through 04/28/06

 

$

(1,356,000

)

04/01/06 through 06/02/06

 

$

(524,000

)

04/29/06 through 06/30/06

 

$

(408,000

)

06/03/06 through 07/28/06

 

$

65,000”

 

 

(b) Section 6.2(c) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“(c)                            Minimum Gross Sales. The Borrower will achieve,
for each period described below, gross sales of not less than the amount set
forth for each such period:

 

Period

 

Minimum Gross Sales

 

10/01/05 through 10/31/05

 

$

3,600,000

 

11/01/05 through 11/30/05

 

$

3,000,000

 

12/01/05 through 12/31/05

 

$

3,600,000

 

01/01/06 through 01/31/06

 

$

4,300,000

 

02/01/06 through 02/28/06

 

$

3,900,000

 

03/01/06 through 03/31/06

 

$

4,300,000

 

04/01/06 through 04/30/06

 

$

4,350,000

 

05/01/06 through 05/31/06

 

$

5,650,000

 

06/01/06 through 06/30/06

 

$

5,100,000

 

07/01/06 through 07/31/06

 

$

5,100,000”

 

 

(c)                                  Section 6.2(d) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(d)                           Minimum Net Sales. In the event that the Borrower
fails to achieve the minimum gross sales required by Section 6.2(c) for any
period set forth above, the Borrower will achieve, for the period set forth
below ending on the same end date as the period for which the Borrower failed
such minimum gross sales covenant, cumulative Net Sales of not less than the
amount set forth for the period ending on such date set forth below:

 

Period

 

Minimum Net Sales

 

10/01/05 through 10/31/05

 

$

3,100,000

 

10/01/05 through 11/30/05

 

$

5,700,000

 

10/01/05 through 12/31/05

 

$

8,600,000

 

10/01/05 through 01/31/06

 

$

12,100,000

 

10/01/05 through 02/28/06

 

$

15,500,000

 

10/01/05 through 03/31/06

 

$

18,200,000

 

10/01/05 through 04/30/06

 

$

21,500,000

 

10/01/05 through 05/31/06

 

$

25,800,000

 

10/01/05 through 06/30/06

 

$

29,900,000

 

10/01/05 through 07/31/06

 

$

34,400,000”

 

 

2

--------------------------------------------------------------------------------


 

3.                                       Waiver of Known Existing Defaults. The
Lender hereby waives enforcement of its rights against the Borrower arising from
the Known Existing Defaults. This waiver shall be effective only for the
specific defaults comprising the Known Existing Defaults, and in no event shall
this waiver be deemed to be a waiver of enforcement of the Lender’s rights with
respect to any other Defaults or Events of Default now existing or hereafter
arising. Nothing contained in this Amendment nor any communications between the
Borrower and the Lender shall be a waiver of any rights or remedies the Lender
has or may have against the Borrower, except as specifically provided herein.
Except as specifically provided herein, the Lender hereby reserves and preserves
all of its rights and remedies against the Borrower under the Credit Agreement
and the other Loan Documents.

 

4.                                       Release; Covenant Not to Sue.

 

(a)                                                          The Borrower hereby
absolutely and unconditionally releases and forever discharges the Lender, and
any and all participants, parent corporations, subsidiary corporations,
affiliated corporations, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents and
employees of any of the foregoing (each a “Released Party”), from any and all
claims, demands or causes of action of any kind, nature or description, whether
arising in law or equity or upon contract or tort or under any state or federal
law or otherwise, which the Borrower has had, now has or has made claim to have
against any such person for or by reason of any act, omission, matter, cause or
thing whatsoever arising from the beginning of time to and including the date of
this Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown. It is the intention of the Borrower in providing
this release that the same shall be effective as a bar to each and every claim,
demand and cause of action specified, and in furtherance of this intention it
waives and relinquishes all rights and benefits under Section 1542 of the Civil
Code of the State of California, which provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MIGHT HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

(b)                                                         The Borrower
acknowledges that it may hereafter discover facts different from or in addition
to those now known or believed to be true with respect to such claims, demands,
or causes of action and agree that this instrument shall be and remain effective
in all respects notwithstanding any such differences or additional facts. The
Borrower understands, acknowledges and agrees that the release set forth above
may be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

 

3

--------------------------------------------------------------------------------


 

(c)                                                          The Borrower, on
behalf of itself and its successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably, covenants and agrees with
and in favor of each Released Party above that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Released Party on the
basis of any claim released, remised and discharged by Borrower pursuant to the
above release. If the Borrower or any of its successors, assigns or other legal
representations violates the foregoing covenant, the Borrower, for itself and
its successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Released Party may sustain as a result of such
violation, all attorneys’ fees and costs incurred by such Released Party as a
result of such violation.

 

(d)                                                         Notwithstanding the
foregoing, the Lender agrees that this Amendment does not release or otherwise
affect any of the Lender’s obligations or commitments under the Exit Financing
Commitment Letter attached to the Credit Agreement as Exhibit D.

 

5.                                       No Other Changes. Except as explicitly
amended by this Amendment, all of the terms and conditions of the Credit
Agreement shall remain in full force and effect and shall apply to any Advance
or Letter of Credit thereunder.

 

6.                                       Effectiveness of this Amendment. The
Lender must have received the following items, in form and content acceptable to
the Lender, before this Amendment is effective and before the Lender is required
to extend any credit to the Borrower as provided for by this Amendment:

 

(a)                                  Amendment. This Amendment fully executed in
a sufficient number of counterparts for distribution to the Lender and the
Borrower.

 

(b)                                 Waiver Fee. A non-refundable waiver fee in
the amount of Fifteen Thousand Dollars ($15,000), which fee is fully earned as
of and due and payable on the date hereof.

 

(c)                                  Court Approval. Evidence, in form and
substance satisfactory to the Lender, that this Amendment has been approved by
the Bankruptcy Court.

 

(d)                                 Representations and Warranties. The
representations and warranties set forth herein and in the Credit Agreement must
be true and correct.

 

(e)                                  Other Required Documentation. All other
documents and legal matters in connection with the transaction contemplated by
this Amendment shall have been delivered or executed or recorded and shall be in
form and substance satisfactory to Lender.

 

7.                                       Representations and Warranties. The
Borrower represents and warrants as follows:

 

(a)                                  Authority. The Borrower has the requisite
corporate power and authority to execute and deliver this Amendment, and to
perform its obligations hereunder and under the Loan Documents (as amended or
modified hereby) to which it is a party. The execution, delivery and performance
by the Borrower of this Amendment have been duly approved by all necessary
corporate action, have received all necessary governmental

 

4

--------------------------------------------------------------------------------


 

approval, if any, and do not contravene any law or any contractual restrictions
binding on Borrower. No other corporate proceedings are necessary to consummate
such transactions.

 

(b)                                 Enforceability. This Amendment has been duly
executed and delivered by Borrower. This Amendment and each Loan Document (as
amended or modified hereby) is the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, and is in
full force and effect.

 

(c)                                  Representations and Warranties. The
representations and warranties contained in each Loan Document (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) are correct on and as of the date
hereof as though made on and as of the date hereof.

 

(d)                                 No Default. After giving effect to this
Amendment, no event has occurred and is continuing that constitutes an Event of
Default, and by entering into this Amendment, other than as expressly set forth
herein, Lender is not waiving and shall not be deemed to have waived any Event
of Default that may exist.

 

8.                                       Choice of Law. The validity of this
Amendment, its construction, interpretation and enforcement, and the rights of
the parties hereunder, shall be determined under, governed by, and construed in
accordance with the internal laws of the State of New York governing contracts
entered into and wholly performed in that State.

 

9.                                       Counterparts. This Amendment may be
executed in any number of counterparts and by different parties and separate
counterparts, each of which when so executed and delivered, shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telefacsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

10.                                 Reference to and Effect on the Loan
Documents.

 

(a)                                  Upon and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

(b)                                 Except as specifically amended above, the
Credit Agreement and all other Loan Documents, remain unchanged, each is and
shall continue to be in full force and effect, and each is hereby in all
respects ratified and confirmed and constitutes the legal, valid, binding and
enforceable obligations of Borrower to Lender without defense, offset, claim or
contribution.

 

(c)                                  Except as provided herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of Lender under any of the Loan Documents or
constitute a waiver of any provision of any of the Loan

 

5

--------------------------------------------------------------------------------


 

Documents.

 

(d)                                 To the extent that any terms and conditions
in any of the Loan Documents shall contradict or be in conflict with any terms
or conditions of the Credit Agreement after giving effect to this Amendment,
such terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.

 

11.                                 No Waiver. Except as expressly provided
herein, the execution of this Amendment and acceptance of any documents related
hereto shall not be deemed to be a waiver of any under the Credit Agreement or
breach, default or event of default under any Security Document or other
document held by the Lender, whether or not known to the Lender and whether or
not existing on the date of this Amendment.

 

12.                                 Ratification. Borrower hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement as amended hereby and in the Loan Documents effective as of the date
hereof.

 

13.                                 Estoppel. To induce Lender to enter into
this Amendment and to continue to make advances to Borrower under the Credit
Agreement, Borrower hereby acknowledges and agrees that, after giving effect to
this Amendment, as of the date hereof, there exists no Event of Default and no
right of offset, defense, counterclaim or objection in favor of Borrower as
against Lender with respect to the Obligations.

 

14.                                 Costs and Expenses. The Borrower hereby
reaffirms its agreement under the Credit Agreement to pay or reimburse the
Lender on demand for all costs and expenses incurred by the Lender in connection
with the Credit Agreement, the Loan Documents and all other documents
contemplated thereby, including without limitation all reasonable fees and
disbursements of legal counsel. Without limiting the generality of the
foregoing, the Borrower specifically agrees to pay all reasonable fees and
disbursements of counsel to the Lender for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto. The Borrower hereby agrees that the Lender
may, at any time or from time to time in its sole discretion and without further
authorization by the Borrower, make a loan to the Borrower under the Credit
Agreement, or apply the proceeds of any loan, for the purpose of paying any such
fees, disbursements, costs and expenses.

 

[Remainder of page intentionally blank.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

“BORROWER”

“LENDER”

 

 

GARDENBURGER, INC.,

GB RETAIL FUNDING, LLC, a Delaware

an Oregon corporation

limited liability company

 

 

 

 

By:

/s/ Scott C. Wallace

 

By:

/s/ Lawrence E. Klaff

 

Name: Scott C. Wallace

Name:

Lawrence E. Klaff

Title: President and CEO

Title:

Principal and Managing Director

 

 

Acknowledged and consented to as of the date first written above.

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, acting through its Wells

Fargo Business Credit operating division,

as the Working Capital Facility Lender under

the Intercreditor Agreement

 

By:

/s/ Harry L. Joe

 

Name:

Harry L. Joe

Title:

Vice President

 

7

--------------------------------------------------------------------------------